01/08/2020
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                              Assigned on Briefs October 1, 2019

                                              IN RE A.W.

                 Appeal from the Chancery Court for Rutherford County
                    No. 18-CV-1243 Darrell Scarlett, Chancellor
                        ___________________________________

                               No. M2019-00358-COA-R3-PT
                           ___________________________________

In this parental termination case, the petitioners sought termination of the parental rights
of mother and the unknown father based upon four statutory grounds, pursuant to Tenn.
Code Ann. § 36-1-113(g)(2018). Following a hearing on the petition, the trial court
entered an amended order holding that there was clear and convincing evidence sufficient
to terminate the parents’ rights for abandonment based upon their failure to support and
failure to visit the minor child. By the same quantum of proof, the court found that
termination is in the child’s best interest. The trial court, however, failed to address all of
the grounds for termination raised in the petition. The trial court’s judgment was not
final. Accordingly, this appeal is remanded for further proceedings consistent with this
opinion.

                         Tenn. R. App. P. 3 Appeal as of Right
               Appeal Dismissed for Lack of Jurisdiction; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which ANDY D.
BENNETT and CARMA DENNIS MCGEE, JJ., joined.

Whitney H. Raque, Murfreesboro, Tennessee, for the appellant, A.W.

Rebecca L. Lashbrook, Murfreesboro, Tennessee, for the appellees, T.G. and A.G.

Ashley Dumat, Murfreesboro, Tennessee, Guardian ad Litem for A.S.W.1

No appearance by or on behalf of unknown father.




        1
          The minor child and mother have the same first and last initials. In order to avoid confusion, we
will use the middle initial when referring to the child.

                                                   -1-
                                       OPINION

                                            I.

       In January 2016, mother, A.W., visited a church attended by the petitioners, T.G.
and A.G. During prayer, mother announced to the congregation that she needed child-
care assistance in the evening for her daughter, A.S.W. A.G. operated a child care
business in her home. She offered to assist mother with evening child care. Mother placed
the child in the care of petitioners; the child has resided with them almost exclusively
thereafter.

       On January 31, 2018, A.S.W. was adjudicated dependent and neglected. On July
26, 2018, T.G. and A.G. filed a petition to terminate mother and unknown father’s
parental rights. Mother has an extensive criminal history, which includes prostitution;
mother was engaged in prostitution at the time of the conception of the child; therefore
the identity of the father is unknown and deemed unascertainable.

       On July 27, 2018, mother was served with a summons and a copy of the petition
while she was incarcerated in Rutherford County. In response, mother sent a letter to
counsel for the petitioners acknowledging receipt of the documents. On August 3, 2018,
the letter was filed with the trial court. The court found this letter to be mother’s
responsive pleading.

       On August 24, 2018, the court held an indigency hearing to determine whether or
not to appoint counsel for mother and a guardian ad litem for the child. Mother was
transported to the courthouse and present for the hearing. On September 5, 2018, the
court entered an order appointing counsel for mother; it also appointed a guardian ad
litem for the child.

       A hearing on the petition was set, by consent of counsel for the parties, for
December 14, 2018. At the termination hearing, mother was represented by counsel;
however, mother did not personally appear. There is no indication in the record that
mother’s counsel objected to proceeding with the hearing despite mother’s absence. The
transcript of the proceedings does not indicate that any preliminary matters were
discussed, and mother’s counsel waived her opening statement.

       T.G. and A.G. were the only witnesses who testified; the court determined that
they were “highly credible and of great character.” A.G. testified that mother had told her
that she is unaware of A.S.W.’s father’s identity due to mother’s history of prostitution.
A.G. testified that the child has essentially been living with her and her husband since
mother first dropped her off at the child care, in January 2016. She testified that October
30, 2017 was the last time mother visited with the minor child. Since that date, mother


                                            -2-
has not provided any support for the child, has not sent any presents for birthdays or
holidays, and has not sent any cards or letters.

        A.G. and T.G. both testified that the minor child has been successful in school and
has generally thrived in their care. They have an older son with whom the minor child has
bonded. The court was presented with numerous pictures showing A.G., T.G., the minor
child, and the older son on vacation and engaging in other familial activities. A.G.
testified that removing the minor child from their care would be devastating, because she
has a stable and emotionally satisfying life in their care.

        Following the hearing, the court announced from the bench that it found by clear
and convincing evidence that mother has willfully failed to support the child, willfully
failed to visit the child, and that the conditions that lead to removal have persisted. It held
that a continuation of the parent/child relationship would greatly diminish A.S.W.’s
chances of integration into a safe, stable, and permanent home. The court also held that
termination was in the child’s best interest.

       On January 9, 2019, before the court entered its order, mother filed a motion to
amend or make additional findings of fact, or in the alternative, for a new trial. In her
motion, mother attempted to explain her absence from the termination hearing. She stated
that her counsel had sent her a notice of the termination hearing, but that mother had
moved and failed to provide her counsel with the new address. She argued that the court
erred by proceeding in her absence and that it should grant a new trial. In addition,
mother argued that she was incarcerated for most of 2018, that there was only nineteen
cumulative days that she was not incarcerated, and therefore her abandonment was not
willful.

       On January 11, 2019, the trial court entered an order terminating mother and
unknown father’s parental rights. On January 22, 2019, T.G. and A.G. filed a motion
requesting that the court alter or amend the statutory time frame utilized by the court. On
February 12, 2019, the court entered its order on mother and petitioners’ motions.

        In its February 12th order “on petitioner’s motion to alter or amend and [mother’s]
motion to amend or make additional findings of fact, or in the alternative motion for new
trial,” the court denied mother’s motion. The court held that mother’s failure to
communicate her whereabouts to her counsel was willful. In addition, the court held that
the request to make additional findings of fact should be denied, because all of the facts
proffered were available at the time of the trial. The court reiterated that the evidence at
trial clearly showed mother failed to even attempt communication with A.G. and T.G.
from October 30, 2017 until two days prior to the December 14, 2018 trial. Conversely,
the court granted T.G. and A.G.’s motion to alter or amend the statutory time frame for
abandonment. The court held that mother was not incarcerated from November 27, 2017
through March 27, 2018, which is an uninterrupted four month period prior to mother’s

                                              -3-
incarceration and the filing of the petition. See In re Karma S.C., 2014 WL 879155, at *5
(Tenn. Ct. App. Mar. 5, 2014) (holding that, if a parent is incarcerated when a
termination action is commenced, or if a parent is incarcerated during the four-month
period preceding such commencement, the court, in considering abandonment, must look
to the parents’ visitation and support during the four-month period preceding
incarceration rather than to the four-month period preceding the petition); Tenn. Code
Ann. § 36-1-102(1)(A)(iv) (applicable in termination cases when the parent is
incarcerated at the time of the institution of the action to declare a child abandoned).

       On February 12th, the court also entered an amended order for termination of the
parental rights of mother and unknown father. Therein, it reflected the aforementioned
revised November 27, 2017 to March 27, 2018 time frame. During this time frame, the
court held that mother abandoned the child by failing to have any contact, direct or
indirect, with the child; in addition, she provided no form of support, financial or in-kind,
during the entirety of the timeframe that the child has been in the care, custody, and
control of T.G. and A.G. The court held that this constituted “total abandonment of the
minor child.” The court terminated mother’s parental rights for abandonment, as defined
in Tenn. Code Ann. § 36-1-102, and the unknown father’s parental rights for
abandonment, pursuant to Tenn. Code Ann. § 36-1-113(g)(9)(A)(ii) and (iii).2

        The court also held that termination of mother and unknown father’s parental
rights is in the best interest of the child. It found that there is “no minutiae of evidence
nor threshold upon which the [c]ourt can find to allow the parental rights to remain intact
as to the child as to either [mother] or [unknown father].” The court stated that it
considered the best interest factors, pursuant to Tenn. Code Ann. § 36-1-113(i), but did
not demonstrate in its amended order that it indeed considered the statutorily enumerated
factors and articulate its reasoning in reaching its conclusion. The trial court did not
incorporate its earlier oral ruling into its amended order. Mother appeals.




       2
          The trial court also stated that it was terminating mother’s parental rights for abandonment
pursuant to Tenn. Code Ann. § 36-1-113(g)(9)(A)(ii) and (iii). This appears to have been a scrivener’s
error, because this statutory provision refers to putative fathers:

               [t]he parental rights of any person who, at the time of the filing of a
               petition to terminate the parental rights of such person, or if no such
               petition is filed, at the time of the filing of a petition to adopt a child, is
               the putative father of the child may also be terminated based upon any
               one (1) or more of the following additional grounds…

Tenn. Code Ann. § 36-1-113(g)(9)(A)(ii) and (iii); but cf. Tenn. Code Ann. § 36-1-113(g)(1) (permitting
termination of parental rights for abandonment by a parent).

                                                    -4-
                                           II.

       The lawful authority of a court to adjudicate a controversy brought before it
depends upon that court having jurisdiction; subject matter jurisdiction may be
challenged at any time and may be raised by a court on its own motion. Turner v.
Turner, 473 S.W.3d 257, 270 (Tenn. 2015).

      As this Court recently reiterated,

             [i]mportantly, this Court’s jurisdiction in appeals as of right
             extends only to final judgments. Tenn. R. App. P. 3(a)[;] but
             cf. Tenn. R. App. P. 9 (governing discretionary interlocutory
             appeals for which no final judgment is necessary); Tenn. R.
             App. P. 10 (discussing discretionary extraordinary appeals for
             which no final judgment is necessary). A final judgment for
             purposes of Rule 3 is one that “ ‘decides and disposes of the
             whole merits of the case leaving nothing for the further
             judgment of the court.’ ” Richardson v. Tennessee Bd. of
             Dentistry, 913 S.W.2d 446, 460 (Tenn. 1995) (quoting
             Saunders v. Metropolitan Gov’t of Nashville & Davidson
             County, 214 Tenn. 703, 383 S.W.2d 28, 31 (Tenn. 1964)).

Gunn v. Jefferson Cnty. Econ. Dev. Oversight Committee, Inc., 578 S.W.3d 462, 464-
65 (Tenn. Ct. App. 2019). The Supreme Court has provided the following further
guidance:

             To analyze whether an order operates as a final judgment, we
             must examine the parties’ claims and the manner in which the
             trial court adjudicated those claims. An order that fails to
             adjudicate all of the parties’ claims is unenforceable and not
             subject to appeal.

Ball v. McDowell, 288 S.W.3d 833, 836 (Tenn. 2009). Furthermore, as stated by the
Supreme Court,

             It is well-settled that a trial court speaks through its
             written orders—not through oral statements contained in the
             transcripts—and that the appellate court reviews the
             trial court’s written orders.

Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn. 2015) (quotations omitted).



                                           -5-
                                             III.

        As noted infra, the petition to terminate mother and unknown father’s parental
rights was filed on July 26, 2018. In the petition, A.G. and T.G. requested termination
based upon four grounds: 1) abandonment for failure to support, 2) abandonment for
failure to visit, 3) persistent conditions, and 4) failure to manifest, by act or omission, an
ability and willingness to parent. A review of the “amended order for termination of the
parental rights of respondents” entered by the trial court in this matter indicates that the
court only addressed the first two grounds. An order that fails to adjudicate all of the
parties’ claims is unenforceable and not subject to appeal. In light of the foregoing, this
appeal is remanded for further proceedings.

        On remand, it is important to remember that, because of the gravity of their
consequences, proceedings to terminate parental rights require individualized decision
making. Tenn. Code Ann. § 36-1-113(k) explicitly requires courts terminating parental
rights to enter an order that makes specific findings of fact and conclusions of law. These
specific findings of fact and conclusions of law facilitate appellate review and promote
just and speedy resolution of appeals. If a lower court fails to comply with Tenn. Code
Ann. § 36-1-113(k), the appellate court must remand the case with directions to prepare
the required findings of fact and conclusions of law. See e.g., In re Audrey S., 182
S.W.3d 838, 861 (Tenn. Ct. App. 2005) (holding that Tenn. Code Ann. § 36-1-113(k)
requires courts terminating parental rights to enter an order that makes specific findings
of fact and conclusions of law whether they have been asked to or not). In addition,
merely stating that it considered the statutory factors regarding best interest enumerated
in Tenn. Code Ann. § 36-1-113(i) is insufficient for the trial court to discharge its
obligation to engage in the necessary inquiry as to whether or not termination of parental
rights is in the child’s best interest.

                                             IV.

      This appeal is remanded for further proceedings consistent with this opinion. Costs
on appeal are taxed to the appellant, A.W.



                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE




                                             -6-